[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 676 
By the express mandate of the Constitution itself the question whether a city has become indebted in excess of the prescribed percentage is to be determined by reference to the assessmentrolls of said city on the last assessment for state or countytaxes prior to the incurring of such indebtedness. The courts are not justified in resorting to any other standard, particularly for the purpose of condemning a statute as unconstitutional. As yet there never have been any assessment rolls of the city of White Plains; hence it is impossible to ascertain the assessed valuation of the real estate of such city as it appeared by the assessment rolls thereof on the last assessment. When there shall be an assessment *Page 677 
for state and county taxes under the new charter the advantages of consolidation may have resulted in such an advance of value as to make the aggregate debt of the combined municipalities fall within the constitutional limit.
The objection to the charter has been prematurely raised; and for this reason, without passing upon any other question which has been argued or expressing any opinion thereon, the orders appealed from should be affirmed, without costs.
WILLARD BARTLETT, Ch. J., HISCOCK, CHASE, CUDDERACK, HOGAN, CARDOZO and POUND, JJ., concur.
Orders affirmed.